Exhibit 10.6

 

___________________

 

Consulting Agreement

___________________

 

This Consulting Agreement (this “Agreement”), made as of February 12, 2016 by
and between Guided Therapeutics, Inc., a Delaware limited liability company (the
“Company”) and GPB DEBT HOLDINGS II LLC (the “Consultant”).

 

Whereas, the Company wishes to assure itself of the services of the Consultant
as specified herein for the period provided in this Agreement, and the
Consultant is willing to provide its services to the Company for the period
under the terms and conditions set forth herein.

 

Now, Therefore, Witnesseth, that for and in consideration of the premises and of
the mutual promises and covenants herein contained, the parties hereto agree as
follows:

 

1. Engagement

 

The Company agrees to and does hereby engage the Consultant, and the Consultant
agrees to and does hereby accept engagement by the Company for the period
commencing on the date hereof and ending upon the expiration of the Royalty Term
(as hereinafter defined). The period during which Consultant shall serve in such
capacity shall be deemed the “Engagement Period” and shall hereinafter be
referred to as such.

 

2. Services

 

2.1 During the Engagement Period, the Consultant shall render to the Company the
services described below on a non-exclusive basis and shall report to the chief
executive officer of the Company.

 

2.2 The services to be rendered by the Consultant to the Company shall under no
circumstances include the following:

 

a. Any activities which could be deemed by the Securities and Exchange
Commission to constitute investment banking or any other activities requiring
the Consultant to register as a broker-dealer under the Securities Exchange Act
of 1934, as amended.

 

b. Any activities which could be deemed to be in connection with the offer or
sale of securities in a capital-raising transaction.

 

2.3 The services to be rendered by the Consultant to the Company shall consist
of the following:

 

2.3.1 Corporate Planning

 

a.Develop an in-depth familiarization with the Company’s business objectives and
bring to its attention potential or actual opportunities which meet those
objectives or logical extensions thereof.

 

b.Comment on the Company’s corporate development including such factors as
position in competitive environment, financial performances vs. competition,
strategies, operational viability, etc.

 

2.3.2Business Strategies

 

a. Evaluate business strategies and recommend changes where appropriate.

 

b.Critically evaluate the Company’s performance in view of its corporate
planning and business objectives.

 

3. Compensation

 

3.1 For the services and duties to be rendered and performed by the Consultant
during the Engagement Period and in consideration of the Consultant’s having
entered into this agreement, the Company agrees to pay to the Consultant a
royalty equal to 3.5% of all Revenues (as hereinafter defined) invoiced and
received by the Company during the period commencing on the date hereof and
ending on the fourth anniversary thereafter (the “Royalty Term”). The Company
will pay the royalty on a quarterly basis, as follows: no later than forty five
(45) days following the end of each fiscal quarter during the Royalty Term, the
Company shall pay Consultant an amount equal to 3.5% of all Revenues invoiced
and received by the Company during such fiscal quarter. “Revenues” for a given
fiscal quarter shall mean the amount invoiced and received by the Company for
any sales of its products during such fiscal quarter. For any fiscal quarter
that begins prior to, or ends after, the Royalty Term, the royalty shall be
equal to 3.5% of all Revenues invoiced and received by the Company during the
portion of the fiscal quarter falling within the Royalty Term.

 

3.2 On or before the 45th day following each fiscal quarter during the Royalty
Term, the Company shall provide to the Consultant a report showing all Revenues
received by it during the fiscal quarter to which such report relates.

 

3.3 The Consultant shall have the right, directly or through its authorized
agents or auditors, at its own expense, during normal business hours and upon
reasonable notice, no more often than twice annually and no later than twelve
(12) months following the expiration of the Royalty Term, to examine the
Company’s accounting records for the purpose of verifying the Revenues and
resultant royalties earned pursuant to this Agreement. No period may be examined
by Consultant more than once. All records relating to the royalties shall be
maintained by the Company for at least twelve (12) months following the
expiration of the Royalty Term.

 

3.4 If an audit of such books reveals that for the period covered by such audit
there has been an underpayment of royalty required to be paid to Consultant then
the Company shall be obligated to pay to Consultant an amount equal to such
underpayment, with interest thereon from the respective due date(s) as provided
in Section 2.5(b) hereof, to the date of payment at the applicable prime rate of
Citibank, N.A., plus an amount (the “Accord”) equal to five percent (5%) of such
underpayment. The Company shall pay the amount of the underpayment, the interest
accrued thereon and the Accord within twenty (20) days after its acceptance of
the results of the audit or of the resolution of any dispute with respect
thereto. The parties agree that the Accord shall be deemed liquidated damages
and not a penalty; that the payment of such interest and the Accord shall not be
credited against any then remaining unpaid balance of royalty payable to
Consultant hereunder. As long as the underpayment, the Accord and any other
payments due under this Section 3.4 are paid by the Company to the Consultant
within the aforementioned twenty (20) day period, the payment of the amount of
any underpayment with interest plus the Accord shall constitute Consultant’s
sole and exclusive remedy against the Company for any such underpayment and for
any expense or other damage incurred by Consultant connection therewith, and
shall discharge the Company of and from any and all liability to Consultant
relating to or arising out of such underpayment of a royalty and shall not be
considered a default or breach of this Agreement, If the amount of the
underpayment of royalty is greater than twelve percent (12%) of the amount that
was due, however, the Company shall also separately reimburse Consultant for any
and all expenses, costs or other damages incurred by Consultant connection with
such underpayment.

 

4. Secrets

 

Consultant agrees that any trade secrets or any other like information of value
relating to the business of the Company, including but not limited to,
information relating to inventions, disclosures, processes, systems, methods,
formulae, patents, patent applications, machinery, materials, research
activities and plans, costs of production, contract forms, prices volume of
sales, promotional methods, list of names or classes of customers, which it has
heretofore acquired or may hereafter acquire during the Engagement Period as the
result of any disclosures to it, or in any other way, shall be regarded as held
by the Consultant in a fiduciary capacity for the benefit of the Company, its
successors or assigns. Consultant acknowledges that, in the performance of the
services described in Section 2, it might be the recipient of material,
non-public information concerning the Company. Consultant agrees to treat such
information as confidential and not to trade any securities of the Company on
the basis of such confidential information. The Company shall have no obligation
to Consultant to disclose such confidential information.

 

5. Survival of Certain Agreements

 

The covenants and agreements set forth in Section 3.3, Section 3.4 or Article 4
shall survive the expiration of the Engagement Period and shall all survive
termination of this Agreement and remain in full force and effect regardless of
the cause of such termination.

 

6. Notices

 

6.1 All notices or permitted to be given hereunder shall be delivered by hand,
telecopier, or recognized courier service to the party to whom such notice is
required or permitted to be given hereunder. Any delivered to the address
designated for such delivery by such party, notwithstanding the refusal of such
party or other person to accept such delivery.

 

6.2 Any notice to the Company or to any assignee of the Company shall be
addressed as follows:

 

Guided Therapeutics Inc.

5835 Peachtree Corners East, Suite D

Norcross, GA 30092

Telephone No.: (770) 242-8723

Facsimile No.: (770) 242-8639

Attention: President

E-mail: president@guidedinc.com

 

6.3 Any notice to Consultant shall be addressed as follows:

 

Evan Myrianthopoulos

810 7th Avenue, 18th Floor
New York, NY 10019
Direct:  (646) 502-2510
Fax:  (212) 813-1047
Email: emyrian@aegiscap.com



6.4 Either party may change the address to which notice to it is to be
addressed, by notice as provided herein.

 

7. Applicable Law

 

This Agreement shall be interpreted and enforced in accordance with the laws of
New York.

 

8. Interpretation

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
is unenforceable or invalid under such law, such provision shall be ineffective
only to the extent of such unenforceability or invalidity, and the remainder of
such provision and the balance of this Agreement shall in such event continue to
be binding and in full force and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have executed the above Agreement as of
the day and year first above written.

 

 

GUIDED THERAPEUTICS, INC.

 

 

By: /s/ Gene Cartwright

Name: Gene Cartwright

Title: CEO

 

 

GPB DEBT HOLDINGS II LLC

 

 

By: /s/ Roger Anscher

Name: Roger Anscher

Title: Authorized Signatory

 